office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-128612-06 uilc number info release date the honorable richard j durbin united_states senator ------------------------------ ---------------------- attention ---------------------- dear senator durbin i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ---- --------------------- and the ---------------------------------------- ---- -------- ----------- asked for guidance on the proper tax treatment of payments to volunteer firefighters as reimbursements for expenses i hope the following general explanation of our regulations governing the treatment of amounts intended to reimburse expenses is helpful whether a payment intended to reimburse an expense constitutes income and wages is controlled by whether the employer pays the reimbursement under an accountable_plan sec_62 of the internal_revenue_code the code the accountable_plan rules apply equally to volunteers as they do to paid employees if the employer has the right to direct and control the volunteer on how he or she performs the volunteer services an employer can exclude payments made under an accountable_plan from an employee’s gross_income and not report them on the employee’s form_w-2 these payments are exempt from employment_taxes however if an employer makes payments under a nonaccountable_plan the employer must include them in the employee’s gross_income and report them as wages or other compensation on the employee’s form_w-2 these payments are subject_to employment_taxes sec_1_62-2 of the treasury_department regulations the law treats a reimbursement or other expense allowance arrangement as an accountable_plan if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses sec_62 of the code and sec_1_62-2 of the regulations an arrangement meets the business connection requirement if the employer pays advances allowances or reimbursements only for deductible business_expenses that the employee pays or incurs in connection with performing services for the employer if however an employer pays an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses the arrangement does not satisfy the business connection requirement to meet the substantiation requirement an arrangement must require the employee to substantiate each business_expense to the payor within a reasonable period of time the employee must submit enough information to allow the employer to identify the specific nature of each expense and attribute the expense to the employer’s business activity generally the employee must submit an expense account or other written_statement to the employer showing the b usiness nature and amount of each of his or her expenses it is not enough for the employee to aggregate expenses into broad categories or report individual expenses using vague non-descriptive terms such as miscellaneous expenses we have optional simplified methods known as deemed substantiation for an employee to substantiate either the amount of his or her vehicle expenses when performing services for the employer revenue_procedure or the amount of his or her lodging and meal and incidental_expenses incurred on business travel away from home revenue_procedure we explain these optional substantiation methods in publication circular_e employer’s tax guide the relevant pages are enclosed the deemed substantiation methods still require the employee to substantiate the time purpose and number of actual miles driven or the time location and purpose of days traveled away from home to meet the return of excess requirement the employee must return to the employer within a reasonable period of time any amount the employer paid in excess of the employee’s substantiated or deemed substantiated expenses an employer may choose to reimburse employee_expenses however if the expense reimbursement plan does not satisfy the requirements of an accountable_plan the reimbursements are includible in income and are subject_to employment_tax again i hope this information is helpful if you have any questions please call me or --- ----------------- at ----- ------------- sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities department of the treasury - internal_revenue_service enclosure cc macro form rev
